Title: To George Washington from Elias Boudinot, 28 June–6 July 1778
From: Boudinot, Elias
To: Washington, George


                    
                        Dear Sir,
                        Baskinridge [N.J.] June 28[–6 July] 1778.
                    
                    Agreeable to yr Excs. Orders in Company with Major Beatty, I met Mr Loring Commy of Prisrs for the Brit. Army at German Town on Saturday the 6th June Inst. when among many other things, he represented to me that the English army would soon evacuate, the City of Philadelphia, and that Sir Henry Clinton was exceedingly averse to the removing of our Prisoners from Philadelphia with his army, as it wd be an Act of Cruelty to those unhappy Men, for by confining them on board of Ships many of them must inevitably perish—that he wished to exchange all of them without delay.
                    To this I answered, that we were ready to exchange all the Privates in the most expeditious manner possible—That the only Objection to an immediate exchange of the Officers in Philadelphia was that it would be preferring those Gentn who were lately taken to those on Long Island, who had been long in Captivity, which I could not justify to my own feelings, and it was also directly contrary to my orders from yr Excy—Mr Loring acquiesced in the justice of the Objection, and informed me that if the dispute wch had so long subsisted concerning the 1821 Prisrs sent out of New York in the fall of 1776 & winter of 1777 was adjusted he had not the least Doubt but Genl Clinton would permit all the officers in Philadelphia to remain there on their Parole, when he left the City, & suffer them to be exchanged in their turn. I objected my want of Instructions on this Head, and he urged the distress of our officers in such a Manner, and the certainty of their relief if this was settled, which he assured me of from his knowledge of Genl Clinton’s Sentiments relative to them, that I proposed returning to yr  Excy for further Orders on this Subject, and agreed to meet him again on the Monday following, having previously reduced our Agreement, as far as it went, to writing as p. No. 2 herewith. On Monday the 8 June inst. we again met, when after many warm debates on the disagreeable Subject of the cruel Treatment of our Prisrs in New York in 1776 & 1777 Mr Loring offered a Compromise, by accepting of 1200 Men in full of the 1821. To this I could by no means consent, but after reading to him a number of affidavits on this melancholy subject, we finally agreed, I to give & he to accept of 900 Men in full discharge of the whole demand. What prevailed with me to rise so high as this number was Mr Loring’s solemn assurance of Genl Clinton’s intentions, in case of this settlement, to leave all our Prisrs both officers & Privates in Philadelphia whenever he left the City, by which the lives of many would be saved & the sufferings of all—and I was also fully convinced that Mr Loring’s instructions made this the lowest Number to which he could agree—And he repeatedly assured me that if we did not settle it now, that Genl Clintn however averse he was to the measure, would be obliged to send every Man, both Officers & Privates on board of the Transports to Sea—That however cruel this would be, that it would lay at our door—That he himself was exceedingly distressed at the Idea, and thought it very unreasonable that Men who had suffered so much, should have those sufferings unnecessarily increased, by their own People—That he knew Genl Clinton’s Statements, & that it was his wish to Leave all the Officers in Parole, and that as he had just arrived at the Chief Command, he hoped all former difficulties would be forgot, and that he might begin his Command free from unnecessary Contention; and that for the future the affairs of Prisrs might be carried on in a more easy manner for both Parties—These Arguments & many more of a similar Nature being urged with great warmth prevailed on me, and we entered into the written Agreement No. 3 herewith—I also promised to forward on without the least delay all the british & Hessian Prisrs that could be come at in time, and he was to send out our Privates as they arrived tho’ it shd be previous to the evacuation of the City—but if they should speedily leave the City, then our Prisrs were to be left, and I was to send theirs on to Amboy without delay—That I should send in all their Officers without distinction wherever quartered, for whom the oldest in Captivity of ours should be exchanged whereever they were.
                    Immediately on my return to Camp & receiving yr Excy approbation of what I had done, Expresses were dispatched to every Quarter where Prisrs were Kept, with orders to hurry them in to difft Posts of the Enemy as fast as possible—Those from Reading & Easton came down & were sent onto Philadelphia; but the Hessians being greatly scattered  in Lancaster County, and expressing great aversion to an exchange, it was necessary to collect a large Guard of Militia to force & guard them down. They did not arrive till the second day after the Enemy’s leaving the City.
                    I attended at German Town with the Prisrs from Reading & Easton on the 16th Instt where I met Mr Loring, to whom I explained the difficulties attending the collecting the Hessians & shew him my deputy’s Letters on the subject, and also informed him of the Day they would be down—He thought they would be too late, but begged they might be pushed on to Amboy, which I promised to do—He then told me that Genl Clinton was rather Jealous of the delay, not Knowing our particular Situation, and that in Consequence he had ordered our Officers to be embarqued, but that they were very comfortable on board the Transports—I objected with warmth to this Measure, and assured him that it would be considered as a breach of our Agreement—That no Endeavours of mine had been wanting to get them down, and that the difficulty was owing to their hurry & not to any fault in us—He used many Arguments to prevent this Consequence, and promised to return to Genl Clinton & to meet me the next Day—The next Morning I was greatly surprised at Intelligence recd & by the Letter No. 4 from Mr Loring that the Privates were also embarqued. I immediately rode down to the Lines & wrote the Lett. No. 5 & sent it to Mr Loring. Instead of an Answer from him Genl Robertson & his Aid met me on the Lines when I laid the whole Matter before him, & remonstrated against so manifest & unprovoked a breach of so solemn an Agreement, assuring him at the same time of our determination to comply with every Tittle of it, unless prevented by their misconduct. He was pleased to express himself as fully convinced, and directed his Aid to reduce his Sentiments to writing to be laid before Genl Clinton, and desired me also to reduce my proposals to writing for the same Purpose, which I did as in No. 6. This Genl Robertson approved of, and said he believed would be complied with, and he hoped the Officers & Privates would all be disembarqued. In the Evening I recd the Letter No. 8. & immediately sent the Answer No. 8.
                    On Thursday the Enemy evacuated the City and took with their ffleet all our officers as well as privates. Hearing that the Hessians were on the Road from Lancaster I sent down to New Castle in hopes that our Prisoners were landed there, but found that all the Vessells had fell down the River previous to ffriday Noon, notwithstanding the promise from Genl Robertson—The Hessians arrived & were lodged in the New Goal, on which I sent a deputy down to the Capes by Water, in hopes of overtaking them before they got out to Sea—His report your Excellency will see in No. 9.
                    
                    
                        July 6 I must beg your Excys pardon for the length of this report—I thought it necessary to be very minute in this Transaction, that you might determine with Propriety, whether the Agreement thus violated should be farther Carried into Execution or not—For the more full understanding of this matter, I add the agreement made with mr Loring by Coll Hamilton before I came into Camp & previous to any of the above particulars—as p. No. 1. I have the Honor to be with very great respect & Esteem Your Excy’s most obt & Hble Serv.
                    
                    
                        Elias BoudinotComy Genl of Prisr.
                    
                